10 A.3d 227 (2011)
204 N.J. 596
In the Matter of Donald W. BEDELL, Jr., an Attorney at Law (Attorney No. XXXXXXXXX).
D-17 September Term 2010, 067030
Supreme Court of New Jersey.
January 20, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-152, concluding that DONALD W. BEDELL, JR., of BRICKTOWN, who was admitted to the bar of this State in 1991, should be reprimanded for violating RPC 1.4(b) (failure to keep a client reasonably informed about the status of a matter), RPC 1.4(c) (failure to explain a matter to the extent reasonably necessary to permit the client to make informed decisions regarding the representation), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation),
And good cause appearing;
It is ORDERED that DONALD W. BEDELL, JR., is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.